Beoyees, C. J.
1. Where A, assuming to act as the agent of a corporation, makes a contract for the corporation with a third person, which contract A has no legal authority from the corporation to execute, and where, however, the corporation receives a valuable benefit from the making of the contract, and retains and uses the property acquired by it under the contract, such acts of the corporation will ratify the unauthorized act of A in executing the contract for the corporation, and render the corporation liable on the contract. Merchants’ Bank of Macon v. Central Bank of Ga., 1 Ga. 418, 428 (44 Am. D. 665), and cit.; Ketchum v. Verdell, 42 Ga. 535; Haney School Furniture Co. v. Hightower Baptist Institute, 113 Ga. 289 (2), 296 (38 S. E. 761); Smith v. Goode & Nichols Furniture Co., 8 Ga. App. 84 (68 S. E. 620) ; Bacon v. Dannenberg Co., 24 Ga. App. 541 (5) (101 S. E. 699).
2. Under the foregoing ruling, the evidence for the plaintiff demanded a verdict in its favor, and the court erred in awarding a nonsuit.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.